Citation Nr: 0021834	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-06 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a circumcision with 
residual balanitis and surgical scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.   

The veteran appeared before the undersigned member of the 
Board in May 2000, and gave testimony in support of his 
claim. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is plausible.  

2.  The veteran underwent circumcision in service, and 
medical evidence shows that he was treated after service for 
genitourinary complaints.  

3.  A medical professional has associated the veteran's 
complaints with his inservice circumcision.  

4.  The claim of entitlement to service connection for a 
circumcision with residual balanitis and surgical scar is 
plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claim of entitlement to service connection for 
residuals of surgery is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This included medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

A.  PTSD

The veteran was treated during service in November and 
December 1945 for complaints of nervousness, insomnia and 
depression.  It was noted that he had had 24 months of 
overseas service and extensive combat experience.  Fatigue, 
operational [battle fatigue] was diagnosed.  On VA 
psychiatric examination in December 1997, the veteran stated 
that his traumatic event was elective circumcision in 
service, and it was stated that he categorically denied any 
problems from landing Marines in the war zone.  The examiner 
noted that the veteran landed Marines on the beaches during 
the liberation of the Marianas Islands and transported troops 
and equipment in various other islands.  The examiner stated 
that the claims file was not available for review.  After 
examination of the veteran, which included diagnostic 
testing, the examiner stated that the veteran could not have 
PTSD based on the stated stressor, and that even if the 
veteran had had PTSD, there was no evidence of any subsequent 
impairment.  The diagnosis was, features of hypochondriasis.   

The Board notes that the veteran was diagnosed in service 
with combat fatigue and that the current VA examination, 
conducted by a psychologist, suggests that the veteran could 
have PTSD.  While the veteran reported a stressor of surgery 
in service during his VA examination, he testified during a 
May 12, 2000 Travel Board hearing that his combat exposure 
was also a stressor.  The RO has determined that the veteran 
was involved in combat, and that therefore, a stressful event 
for the diagnosis of PTSD was conceded. Thus, the claim of 
entitlement to service connection for PTSD is plausible or 
capable of substantiation.  To this extent, the claim is 
allowed.  


B.  Residuals of a Surgical Scar

In order to establish a well grounded claim, as noted above, 
there must be competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  In this instance, the service 
medical records show that the veteran underwent a 
circumcision for a redundant prepuce in November 1945.  On VA 
general medical examination in December 1997, it was stated 
that there was minimal tenderness on palpation of a penile 
scar.  In a letter dated in September 1997, a private 
physician stated the he had been treating the veteran since 
1986 for recurrent inflammation and balanitis of the foreskin 
secondary to an incomplete circumcision that the veteran 
received previously.  In addition, another physician has 
reported that the veteran had been treated by his partner 
beginning in 1946 and later on by him.  Thus, the three 
elements to well ground the claim have been satisfied, and to 
that extent, the claim is allowed.  


ORDER

Service connection for PTSD is well grounded and to that 
extent, the claim is allowed.  

Service connection for a circumcision with residual balanitis 
and surgical scar is well grounded and to that extent, the 
claim is allowed.  


REMAND

The veteran seeks service connection for PTSD.  Based on the 
veteran's contentions and his stated stressors, the Board is 
of the opinion that another VA examination is warranted.  

The record shows that during service, the veteran complained 
of a redundant tight prepuce and was admitted for a 
circumcision, which was performed under local anesthesia.  At 
separation, in January 1946, his genitourinary examination 
was normal.  However, the veteran claims treatment for 
residuals of the circumcision beginning right after service, 
and continuing since that time.  There is in the file a 
September 1997 letter from a private physician who reported 
that he had cared for the veteran since May 1996 for 
balanitis and inflammation of the foreskin secondary to an 
incomplete circumcision.  It was noted that a repeat revision 
circumcision was performed in October 1996.  Records 
concerning this procedure have not been associated with the 
claims file.  VA examination in December 1997 found 
tenderness on palpation of a penile scar.  In an April 2000 
letter from another private physician, it was stated that the 
writer was a retired urologist who practiced with another 
physician starting in January 1949.  It was reported that to 
the best of his knowledge, the veteran sought urological care 
in 1946 with the writer's partner physician and later with 
the writer.  Records concerning this treatment have not been 
requested by the RO.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

It is noted that the Board may not rely on it's own 
unsubstantiated judgment as to whether a disability was 
incurred in or aggravated by service, but must support its 
medical conclusions with independent medical evidence in the 
record.  Crowe v. Brown, 7 Vet. App. 238, (1994).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his urological 
complaints or any nervous disability 
since service.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Of 
particular interest are the records the 
private physicians who have indicated in 
the file that they have treated the 
veteran.  This would include records of 
treatment in the 1940's and beyond as 
well as records of the circumcision 
procedure performed in October 1996.  
Once received, these records should be 
associated with the claims folder.  

2.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a board certified psychiatrist who is 
qualified to evaluate and diagnose PTSD.  
The claims folder and a complete copy of 
this decision must be made available to 
and be reviewed by the examiner prior to 
the examination.  The examination is to 
be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies are 
to be performed.   The examiner should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which stressors 
are responsible for that conclusion. Any 
and all opinions expressed must be 
accompanied by a complete rationale.  The 
veteran must be advised that failure to 
report for the scheduled examination may 
adversely affect the resolution of his 
claim.

3.  The RO should schedule the veteran 
for an examination by a board certified 
urologist, if available, to evaluate the 
veteran's genitourinary complaints.  The 
veteran must be advised of the potential 
consequences of his failure to report for 
the examination.  The veteran's claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  All indicated studies should be 
performed.  The examiner should document 
all findings, and differentiate, to the 
extent possible, any manifestations 
referable solely to residuals of the 
surgery performed during service.  The 
examiner should describe any such 
manifestations in full, including, but 
not limited to any signs of inflammation.  
Scarring should be described in full to 
include if there is any tenderness, pain, 
adherence, or effect on function.  The 
examiner should review the record in full 
and state whether it is at least as 
likely as not that any manifestations 
found are related to the veteran's 
inservice surgery.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

4.  After the examination reports have 
been completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if not, corrective action 
must be taken.  38 C.F.R. § 4.2 (1999); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



